DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A preliminary amendment was filed on 04/01/2020. Claims 1-24 were canceled, and claims 25-44 were added. Currently, claims 25-44 are pending and are being examined.
Specification
The abstract of the disclosure is objected to because it contains the legal phraseology “comprising” on lines 1 and 8, which is recommended to be replaced with -including-.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 14 in figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 25-26, 33-34, 37-38, 40, 43-44 objected to because of the following informalities:  
In claims 25, 37-38, 40, and 43-44, instances of “the container” should read -the at least partially collapsible container- to remain consistent with the claim language.
In claim 26, “a fraction of cyclic olefin polymer” should read -a fraction of the at least one cyclic olefin polymer-
In claim 33, “the second layer” should read -the at least one further second layer-
In claims 34 and 43-44, instances of “the connector channel” should read -the at least one connector channel-
In claim 38, “such that the septum, formed as a layer” should read “such that the septum formed as the layer”
In claim 40, “an undercut into which a seal element” should read -an undercut into which the seal element”
In claim 44, “via the connector channel or a filling channel” should read -via the connector channel or the filling channel”
In claim 44, “which slot has a diameter smaller than” should read -which has a slot that has a diameter smaller than-
In claim 44, “clamping off that region of the container which is adjected to” should read -clamping off a region of the container which is adjacent to-; and “which region” is recommended to be replaced with -the region-
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation “a seal element, introduced into the hollow cylinder interior, can be engaged by a detent action”. The phrase “can be engaged” is unclear as to whether or not the seal element is engaged with the undercut by detent action. For the purpose of examination, the limitation will be interpreted as -a seal element, introduced into the hollow cylinder interior, is engaged by a detent action-
Claim 44 recites the limitation “between the top-side and the rear-side foil surfaces”. There is insufficient antecedent basis for the foil surfaces. For the purpose of examination, the limitation will be interpreted as -between a top-side foil surface and a rear-side foil surface-
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-30 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 20110135223).
Regarding claim 25, Suzuki discloses a primary packaging for a liquid (abstract) comprising:
an at least partially collapsible container 1 (fig. 1, container 1), and
a connector element 2 for connection of the primary packaging to a withdrawal device (fig. 2, discharge port 2)
Wherein the connector element 2 has at least one connector channel 23 which is in fluid communication with an interior space of the container (fig. 2, channel 23)
The container is composed at least partially of a foil (paragraph 0044, “obtained by welding a periphery of a film”) which is constructed from a first layer (fig. 1, sealants 111, 121) which, during intended used of the primary packaging, comes into direct contact with the liquid (fig. 1, sealants 111 and 121 on the inside of the bag, coming into contact with medicine, see paragraph 0010, “Incidentally, it has been accepted from the standpoint of component adsorptivity that soft bags making use of these multilayered films are beneficial when using a COP resin layer as an innermost layer.), [NOTE: As the film disclosed in Suzuki and the foil in the applicant’s specification are both made of cyclic olefin polymer, the film disclosed in Suzuki is interpreted as a foil]and
Both the first layer and the connector element are composed of a plastic material comprising at least one cyclic olefin polymer (paragraph 0022, “A multilayered liquid container, which is made of a multilayered film wherein a sealant of a resin including a cycloolefin resin as a main component is laminated on one side thereof”, paragraph 0087, “The COP resins used in the present invention as the sealants 111, 121… include, for example, polymers of a variety of cycloolefin monomers, copolymers of cycloolefin monomers… such as ethylene”, paragraph 
Regarding claim 26, Suzuki discloses wherein a fraction of cyclic olefin polymer in the connector element amounts to at least 60 wt% (paragraph 0101, “60% (by weight) of COP resin Zeonor…. Were blended to provide a resin for an innermost layer 21 of a discharge port 2), and wherein the first layer has a fraction of cyclic olefin polymer amounting to at least 60% (paragraph 100, “thick sealants 111, 121, made of a blend of 70% (by weight) COP resin Zeonor). 
Regarding claim 27, Suzuki discloses wherein the first layer and the connector element are composed of two different plastic materials, each comprising a cyclic olefin polymer (see paragraphs 0100 and 0101, sealant is made of 70% COP resin Zeonor, 30% COP resin Zeonex, while inner layer of discharge port is 60% COP resin Zeonor, 40% COP resin Zeonex).
Regarding claims 28-29, Suzuki discloses wherein the at least one cyclic olefin polymer is selected from a cyclic olefin copolymer (paragraph 0087, “The COP resins used in the present invention as the sealants 111, 121… include, for example, polymers of a variety of cycloolefin monomers, copolymers of cycloolefin monomers… such as ethylene), wherein the at least one cyclic olefin polymer is producible from norbornene (paragraph 0088, “the cycloolefin monomers polymerized to provide COP resins… include, for example: bicyclic cycloolefins such as norbornene”).
Regarding claim 30, Suzuki discloses wherein the foil is constructed from at least one further second layer (fig. 2, outermost layer 112, 122)
Regarding claim 33, Suzuki discloses wherein at least one adhesion promoter layer is arranged between the first layer and the second layer (paragraph 0100, “thick outermost layers 112, 122 made of a PP elastomer… 30 um thick adhesive resin layers, not shown… 60 um thick sealants 111, 121…)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Yokokoji (US 4212299 A).
Regarding claims 31-32, Suzuki fails to teach wherein the at least one further second layer is composed of a plastics material comprising a fluoropolymer, and wherein the fluoropolymer is polytetrafluoroethylene
However, Yokokoji teaches a container bag (abstract) wherein the outer layer comprises a fluoropolymer, wherein the fluoropolymer is polytetrafluoroethylene (col. 1, lines 14-20, “The container bag is made of an inner layer of ethylene-tetrafluoroethylene copolymer and an outer layer made of a resin selected from the group consisting of polyethylene naphthalate, cross-linked polyethylene, perfluoroalkoxy resin, polytetrafluoroethylene”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second layer disclosed in Suzuki by having it comprise a fluoropolymer such as polytetrafluoroethylene, as taught by Yokokoji, for the purpose of providing a suitable material with high thermal resistance (see Yokokoji, col. 3, lines 9-17, “Since it is handled in a quite low temperature of -196 degree C in liquid nitrogen, the container bag should not become brittle without suffering any damage… the polymer materials which meet with these requirements are almost restricted to fluorine resins…)
Claims 34-37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Herbert (US 20030075469 A1)
Regarding claim 34, Suzuki fails to teach wherein the connector channel is closed by a septum.
However, Herbert teaches a container with a withdrawal and injection system (abstract) wherein a channel 10 is closed by a septum 12 (fig. 1, channel 10 closed by plastic membrane 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connector channel disclosed in Suzuki to be closed by a septum, as taught by Herbert, for the purpose of providing a suitable means of sealing a passageway that can be accessed, thereby keeping the channel sterile (see Herbert, paragraph 0038, “The channels 9, 10 are closed in a sterile manner by a pierceable plastic membrane 11, 12, which is integral with the base part 2.”).
Regarding claim 35, wherein the septum is formed as a single piece with the connector element (see Herbert, paragraph 0038, “pierceable plastic membrane 11, 12, which is integral with the base part 2.”).
Regarding claim 36, Suzuki, as modified by Herbert, disclose wherein a seal element 13 is arranged on the septum (see Herbert, paragraph 0038, “To permanently close off the injection piece, a pierceable septum 13 is also inserted into the channel 10 above the membrane 12.”).
Regarding claim 37, Suzuki fails to teach wherein the connector element has at least one additional filling channel which is in fluidic communication with the interior space of the container

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connector disclosed in Suzuki by adding an additional filling channel, as taught by Herbert, for the purpose of providing a suitable means to fill and remove fluids producible in large batches with the smallest possible number of parts (see Herbert, paragraph 0007).
Regarding claim 41, Suzuki, as modified by Herbert, disclose a septum (taught by Herbert), but fails to teach wherein the septum is composed of a plastics material comprising a cyclic olefin polymer.
However, the connector disclosed in Suzuki is composed of a plastics material comprising a cyclic olefin polymer (paragraph 101), and the septum disclosed in Herbert is  integrally formed with the connector (see Herbert, paragraph 0038, “pierceable plastic membrane 11, 12, which is integral with the base part 2”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the septum of Suzuki/Herbert, to be composed of a plastics material comprising a cyclic olefin polymer, for the purpose of providing a suitable material for the septum that is highly chemical resistant, thereby reducing wear on the septum.
Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Herbert, and in further view of Young (US 20050059951 A1).
Regarding claim 38, Suzuki, as modified by Herbert, discloses a septum (taught by Herbert), but fails to teach wherein the septum is formed as a layer on a surface of a plug, such 
However, Young teaches a container and port (abstract) wherein a septum 92 is formed as a layer on a surface of a plug 168, such that the septum, formed as a layer, faces toward the interior space of the container when the plug is inserted as intended (fig. 18, seal sleeve 168 with puncturable seal 92 within container port 164, paragraphs 0072-0073).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the septum of Suzuki/Herbert, to be formed as a layer on a surface of a plug, as taught by Young, for the purpose of providing a suitable means of allowing the user to replace the septum along with the plug, thereby removing the need to replace the entire connector instead.
Regarding claim 39, Suzuki, as modified by Herbert and Young, disclose wherein the septum is of cup-shaped form, and a hollow cylindrical interior of the cup-shaped septum forms a receptacle for a seal element (see Young, see annotated fig. 18 below).

    PNG
    media_image1.png
    676
    650
    media_image1.png
    Greyscale

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Herbert and Young, and in further view of Larkin (US 4548606 A).
Regarding claim 40, Suzuki, as modified by Herbert and Young, fails to teach wherein the septum, when inserted as intended, has, on a longitudinal side averted from the interior space of the container, an undercut into which the seal element, introduced into the hollow cylinder interior, is engaged by detent action.
However, Larkin teaches a container (abstract) wherein a cylindrical body 53, when inserted as intended, has, on a longitudinal side averted from the interior space of the container, an undercut 61 into which the seal element 60, introduced into the hollow cylinder interior 58, in engaged by detent action (fig. 3, reseal plug 60 engaging with undercut 61 via detent action, see col. 3, lines 5-21)
.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Pham (US 20150018788 A1) and Young
Regarding claim 42, Suzuki fails to teach wherein the first layer of the foil is formed from a first plastic comprising cyclic olefin polymer and a cyclic olefin elastomer, the connector element is formed from a second plastic comprising cyclic olefin polymer and a cyclic olefin elastomer, and a relative fraction of the cyclic olefin polymer in the first plastic is lower, and a relative fraction of the cyclic olefin elastomer is higher, than in the second plastic.
However, Pham teaches that the use of elastomeric cyclic olefin copolymers is known in the art (paragraph 0037, “And, in particular embodiments, an elastomeric COC [cyclic olefin copolymer] is used”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plastics containing cyclic olefin polymer disclosed in Suzuki to comprise of cyclic olefin copolymer and a cyclic olefin elastomer, as taught by Pham, for the purpose of providing a suitable material that has a high yield strain and a low Young’s modulus (see Pham, paragraph 0037).
Suzuki, as modified by Pham, fails to teach wherein a relative fraction of cyclic olefin polymer in the first plastic is lower, and a relative fraction of cyclic olefin elastomer is higher, than in the second plastic.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first layer to have a lower relative fraction of cyclic olefin polymer and a higher relative fraction of cyclic olefin elastomer compared to the connector, as suggested by Young, for the purpose of providing suitable properties for the collapsible bag to be more elastic, since changing the ratios of non-elastomer to elastomer within a composition is considered part of routine optimization, and as such it would have been obvious to try a combination wherein the flexible bag has a higher ratio of elastomer to non-elastomer, and a lower ratio of non-elastomer to elastomer, than the port.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Young and Donnan (US 4596573).
Regarding claim 43, Suzuki discloses wherein the at least one connector channel 23 formed on the connector element 2, is in a direction of a mouth attachment (fig. 2, channel 23 within the area where the port 2 is attached to the mouth of the bag), but fails to teach wherein the at least one connector channel is formed as a narrowing pipe, and said at least one pipe forms a sealing lip in a direction of the interior space of the container. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pipe disclosed in Suzuki to have a sealing lip, as taught by Young, for the purpose of providing a suitable means to facilitate gripping an object within the pipe (see Young, paragraph 0074, One or two reduced diameter sections 172 at each end of the seal sleeve 168 may be incorporated to facilitate gripping the spike assembly…”).
Suzuki, as modified by Young, fails to teach wherein the pipe, in a direction of a mouth attachment, is formed as a narrowing pipe.
However, Donnan teaches a container (abstract) wherein the pipe 9, in a direction of a mouth attachment 2, is formed as a narrowing pipe (col. 2, lines 63-68, “That part 23 of the bore of the port 9 which is directed into the container is of the smaller diameter than that part 24 of the bore which communicates with passageway 19.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pipe of Suzuki/Young to make it taper towards the interior of the bag, as taught by Donnan, for the purpose of providing a shoulder for a plug or membrane to rest on, thereby keeping the seal in place (see Donnan, col. 3, lines 5-8, “As the closure is inserted to its correct position it contacts the shoulder 26 formed where the two parts 23, 24 of the bore meet”.).
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Branderburger (US 20080009783), and as evidenced by Apperson (US 4991267).
Regarding claim 1, Suzuki discloses wherein a top-side 11 and a rear-side foil 12 of the container are, in that part of the container which is adjacent to the connector channel or a filling channel, welded such that a shaft is left free in certain portions between the top-side and the rear-side foil surfaces, which slot has a diameter smaller than a diameter of the interior space (see annotated figure below).

    PNG
    media_image2.png
    420
    457
    media_image2.png
    Greyscale

But fails to teach the method comprising the following steps: - introducing a fluid, via the connector channel or a filling channel, into the primary packaging from a fluid line into the container; - clamping off that region of the container which is adjacent to the connector channel or the filling channel, which region is formed at least in certain portions as a shaft left free between the top-side and the rear-side foil surfaces; - removing the fluid line from the connector channel or from the filling channel; - introducing a plug into the connector channel or the filling channel; and - releasing the clamping-off action.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Suzuki by incorporating the method comprising the steps highlights above, as taught by Branderburger, for the purpose of providing a suitable means for the fluid to not escape during the filling process.
Suzuki, as modified by Branderburger, fails to teach the method comprising clamping off that region of the container which is adjacent to the connector channel or the filling channel, which region is formed at least in certain portions as a shaft left free between the top-side and the rear-side foil surfaces, and is silent to wherein the clamping-off action is released after the plug is placed in the connector channel.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to move the pinching region from the connector to that sealingly divided by the sealing surface 22 and the undercut channel 34).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to release the clamping-off action after the plug is placed, for the purpose of providing a suitable means of keeping the fluid in the container until the plug is placed in order to prevent fluid from leaving (see Branderburger, paragraph 0008), and since the pinching off region is elastically deformable can returns to its original shape after pinching, thereby keeping the cross section of the area intact (see Branderburger, paragraph 0009).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785